Petition for Writ of Mandamus Denied and Memorandum Majority and
Dissenting Opinions filed December 8, 2021.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-21-00705-CV



                    IN RE CHARLES A. WATSON, Relator


                           ORIGINAL PROCEEDING
                             WRIT OF MANDAMUS
                               270th District Court
                              Harris County, Texas
                       Trial Court Cause No. 2015-28746-B

                  MEMORANDUM MAJORITY OPINION

        On Tuesday, December 7, 2021, relator Charles A. Watson filed a petition
for writ of mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221; see also
Tex. R. App. P. 52. In the petition, relator asks this Court to compel the Honorable
Dedra Davis, presiding judge of the 270th District Court of Harris County, to
vacate the trial court’s order setting the case for a virtual jury trial on December 8,
2021.
      Relator has not established that he is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus.


                                      PER CURIAM

Panel consists of Chief Justice Christopher and Justices Wise and Spain (Spain, J.,
dissenting).




                                         2